DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on September 9, 2021 have been fully considered.  The amendments are successful in overcoming the outstanding grounds of rejection which are withdrawn.
3.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The
amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush
claims with respect to a nonelected species.  Therefore, the claims were rejected and claims to nonelected species were held withdrawn from further consideration. Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.  The claims were further searched to the extent of the full scope of claim 1 (and claims dependent thereon) and additionally the nonelected species shown below.
4.	A new ground of rejection has been necessitated by the rejoinder and examination of claim 28, which was previously withdrawn.
Improper Markush Rejection
	A “Markush" claim recites a list of alternatively useable species and may
encompass a large number of alernative species.  Federal Register, Vol. 78, No.
27, February 9, 2011, 7162-7175, 7168.  A Markush claim may be rejected under the
judicially approved “Improper Markush grouping” doctrine when the claim contains
an improper grouping of alternatively useable species.  Id.
	A Markush claim contains an “improper Markush grouping” if:  (1) the species of the Markush group do not share a “single structural similarity;” or (2) the species do
not share a common use.  Id.
	Members of a Markush group share a “single structural similarity” when they
belong to the same recognized physical or chemical class or to the same art-
recognized class.  Members of a Markush group share a common use when they are
disclosed in the specification or known in the art to be functionally equivalent.  Id.
See also MPEP § 803.02 (Rev. 5, Aug. 2006):
Since the decisions in in re Weber, 580 F.2d 455, 196 USPQ 328 (CCPA 1978) and In
re Haas, 580 F.dd 481, 198 USPQ 334 (CCPA 1978), it is improper for the Office to
refuse to examine that which applicants regard as their invention, unless the subject
matter in a claim lacks unity of invention, In re Harnisch, 631 Fed 7716, 206 USPQ 300
(COCPA 1980):  and Ex parle Hozumi, 3 USPQ 1059 (Bd. Pat App. & Int 1984).
Broad, unity of invention exists where compounds included within a Markush group (1)
share a common utility, and (2) share a substantial structural feature essential to that
utility.
5.	Claim 28 reiected as containing an improper Markush grouping.  The claim is drawn to the Markush-tyne formula of 
    PNG
    media_image1.png
    110
    183
    media_image1.png
    Greyscale
 which core is defined by the variables s and p.  These variables results in a variety of different core structures.
	Claim 28 is drawn to an improper Markush group because the formula, as shown above, contains alternatively useable species that do not share a single structural similarity.  The only structural feature shared by all species of the formula, as shown above, is a multicyclic group, which is not an art-recognized physical or chemical class.
	Without a meaningful and common structural core that is shared by the species
in the formula above, there can be no “single structural similarity.”  In other words, a
single structural similarity is lacking due to the fact that variables s and p, for example,
prevents the core structure from being an art-recognized physical or chemical class.
	There is no substantial core structure that is shared by all species within the
formula above, in fact, the formula, as shown above, is drawn to multiple core
structures, and claims a variety of species that are structurally distinct due to their
unique core structures.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 2068802-99-1.  The reference has a publication date of February 9, 2017 which antedates the instant claims having an effective filing date (national stage
entry date) of March 23, 2018 and priority claim to provisional application dated March
23, 2017.
	The reference teaches the compound of 
    PNG
    media_image2.png
    300
    458
    media_image2.png
    Greyscale
 which corresponds to the instant claims in the following manner: p=1; s=0; m=2; R5=-O(RO=alkyl) and substituted alkyl, R6=alkyl; R1=-O(R1a=substituted alkyl); R2=-O(R2a=substituted alkyl); R3=-O(RO=substituted alkyl).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626